DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/4/2020 is acknowledged.  Applicant also elected the following species: eukaryotic cell; mammalian cell; and CHO cell.
Claims 28, 30, 39-42, 44, 47, 61, and 66 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020.
Claims 1-3, 5-6, 8-15, and 18-23 are under consideration in this Office Action.

Drawings/Sequence Compliance
The amino acid/nucleotide sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825.    
	37 CFR 1.821(d) states: “[w]here the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, 
	Figure 1A discloses a Helraiser transposase amino acid sequence lacking the requisite sequence identifier.  
	Figure 1C discloses nucleic acid sequences lacking the requisite sequence identifiers.
	Figure 2B discloses a nucleic acid sequence lacking the requisite sequence identifier.
	Figure 3D discloses nucleic acid sequences lacking the requisite sequence identifiers.
	Figure 4A discloses a nucleic acid sequence lacking the requisite sequence identifier.
Figure 6A discloses nucleic acid sequences lacking the requisite sequence identifiers.
Figure 8 discloses nucleic acid sequences lacking the requisite sequence identifiers.
Figure 9A appears to disclose a large number of amino acid and nucleic acid sequences lacking the requisite sequence identifiers.
Figure 10A appears to disclose a large number of amino acid and nucleic acid sequences lacking the requisite sequence identifiers.
Figure 10B discloses nucleic acid sequences lacking the requisite sequence identifiers.

Figure 13B discloses nucleic acid sequences lacking the requisite sequence identifiers.
The following citations for the specification dated 2/22/2019 recite sequences lacking requite sequence identifiers: p. 27, line 30; p. 33, lines24-25; p. 51, lines 22, 23, 30; p. 52, lines 2-4, 14-16; p.54, table; p. 55, table; p. 57, lines 4-6; p. 64-73, Table 4 and 5. 
	Appropriate correction is required.
	The absence of proper sequence listing did not preclude the examination on the merits however, for a complete response to this office action, applicant must submit the required material for sequence compliance.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show illegible sequences as described in the specification.  The sequences showing in Figures 9A and 10A are so small they cannot be read; even when magnifying, the sequences are illegible.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on the following paged of the specification 2/22/2019: p. 42, line 18; p. 43; line 4; p. 46, line 24; p. 61, lines 26-27; p. 62, line 1. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Also the disclosure is objected to because Table 3 on page 65 of the specification 2/22/2019 is illegible.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 8-14, 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon and natural product without significantly more.
According to the 2019 Revised Patent Subject Matter Eligibility Guidelines (2019PEG), the claim is first analyzed to determine if it is directed to one of the acceptable statutory categories of invention (i.e. process, machine, manufacture, or composition of matter).  Claims 1-4, 5, and 8-15 are directed to a process.  Claim 23 is directed to the product of the process of claim 1, thus a composition of matter.  Thus, the claims meet the requirements for step 1 of the analysis.
Second, the claim is assessed to determine if it is directed to a judicial exception under step 2A.  Under 2019PEG, “directed to” is determined via a two-prong inquiry: (1) Does the claim recite a law of nature, a product of nature, a natural phenomenon, or an abstract idea; and (2) Does the claim recite additional element(s) that integrate the judicial exception into a practical application.  The phrase, “integration of a practical application”, requires the presence of an additional claim element(s) or a combination thereof to apply, rely on or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception, such that the claim does not monopolize 
Regarding claim 1, the claimed method is directed to a method for introducing single or multiple copies of a gene of interest into a cell comprising providing a) a Helitron transposase and b) a construct comprising a Helitron transposase LTS sequence.  The claim does not specify in vitro or in vivo, so the breadth of the claim encompasses introduction of a single or multiple copies of a gene of interest into a cell in vivo.  The specification teaches, “A novel group of DNA transposons widespread throughout the eukaryotic kingdom and termed Helitrons was discovered…” (See. P. 1 of the specification, lines 26-27). The specification also states, “Helraiser, an ancient element form the bat genome..”   Helraiser is a Helibat Heliton transposase.  The specification states that the result of the inventor’s work provide mechanic insight into Helitron transposition, and its impact on diversification of gene function by genome shuffling as well as providing experimental insight into the molecular requirements of transposition, target site selection properties, and gene capture in cell culture and in bats in vivo (p. 4, lines 20-33).  Thus the specification teaches that the Helraiser Helitron transposase system in naturally found in the cells of at least one species of bat and that its function it to “copy and paste” copies of genes and transpose them to another location in the bat genome.  As such, since the claims method does not exclude in vivo embodiments and because the only requirement is to “provide” the elements of the Helitron transposase system, the claimed method is directed to the natural phenomenon of gene copy and transposition by Helraiser that naturally occurs in a bat that comprises this Helraiser transposon system.  As such, the answer to prong 1 of the analysis is yes 
Regarding claim 2, this claim further specifies natural elements of Helitron gene copy and paste system, which is part of the natural phenomenon found in said bat.  Thus claim 2 is also directed to a judicial exception.
Regarding claim 3, this claim specifies that the cell is a eukaryotic cell.  As discussed above the Helitron system has been described as being a natural phenomenon found widespread in the eukaryotic kingdom as discussed above.  Thus, claim 3 is directed to a judicial exception because the claim directed to a natural phenomenon.
Regarding claim 5, mammalian cells as claimed are eukaryotic cells and the bat discussed above also comprises mammalian cells that comprise the discussed Helitron transposase system.  Thus, claim 5 is also directed to a natural phenomenon and thus directed to a judicial exception.
Regarding claims 8-14 specify structural elements and sequences of the Helraiser transposon system endogenous to the bat.  Thus, the elements of these claims are also directed to a natural phenomenon.  As such, claims 8-14 are also directed to a judicial exception.
Regarding claim 23, this claim is a product by process claim specifying the a cell line product is produced by the above method.  As discussed above, the claimed process language is a natural phenomenon and the resultant cell is thus a product of nature.  As such, the claimed cell is a judicial exception as well.

Thus, claims 1-3, 5, 8-14, and 23 meet the requirements of step 2A as being directed to a judicial exception.  
Third, if a judicial exception is present in the claim, it is further assessed to determine if the claim recites any additional elements or steps that are sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  In the case of method claims 1-3, 5, and 8-14, the entirety of the claim is directed to a natural phenomenon.  Thus these claims fail to recite any additional elements or steps that markedly distinguish the claimed judicial exception from it natural counterpart.
Regarding claim 23, the claimed product is recited as a cell line.  Cell lines are isolated cells that have been derived and propagated from a primary cell.  However, the claims do not recite any additional element/steps that would distinguish the cell line from a primary cell.  As such, the breadth of the claimed product encompass an isolated bat cell comprising the Helitron transposase system having undergone a transposition event.  Thus the only distinguishing factor is that the claimed cell is an isolated cell.  Isolation of a bat cell does demonstrate a distinction from a naturally occurring cell because bat cells are not found in an isolated form in nature.  However, outside of isolation, the structure of said cell is unchanged from its natural counterpart.  
Myriad, an isolated but otherwise unchanged nucleic acid was not patent eligible subject matter because it was not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring nucleic acid.  The isolated cell of claim 23 is analogous to the isolated nucleic acid in Myriad.  The claimed cell can be interpreted as being an isolated cell that is otherwise an unchanged.  Thus, similar to the isolated nucleic acid, the isolated cell is not patent eligible subject matter because it is not different enough from cell that exists in nature to avoid improperly tying up the future use and study of the naturally occurring cell.  Thus claims 1-3, 5, 8-14, and 23 do not meet the requirements of step 2B of the analysis.
In conclusion, claims 1-3, 5, 8-14, and 23 do not meet all the requirements of the 2019PEG and therefore are deemed patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-3, 5, 6, 8-15, 18-23 and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vitro or ex vivo method for introducing single or multiple copies of a gene of interest into genome of a mammalian cell comprising: introducing a construct comprising a nucleic acid encoding a gene of interest flanked by Helraiser transposon terminal sequences into said mammalian cell and a Helraiser transposase into said mammalian cell; and culturing the mammalian cell for a sufficient time for a transposition event to occur, wherein said transposition event results in a single or multiple copy insertion of the gene of interest into the genome of said mammalian cell, does not reasonably provide enablement for the following:
1)	Solely “providing a helitron transposase and a construct comprising a helitron transposase LTS; 
2)	providing any helitron transposase other than a Helraiser helitron transposase; 
3)	introducing copies of a gene of interest into any cell from any species of organism and that exist episomally; and
4) 	an in vivo method of introducing or multiple copies of a gene of interest.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the 
Nature of Invention: A claimed invention is the use of a newly characterized Helitron transposon system, more particularly Helraiser transposase, to copy and insert singles or multiple genes of interest in cells.
Breadth of the Claims: In its broadest embodiments the claimed method is very broad.  The claim solely requires the active step of “providing” a Helitron transposase and a construct comprising an LTS.  The claims broadly encompass any Helitron transposase from any species of organism and any helitron transposase LTS.  The cell can be a prokaryotic or eukaryotic cell, a vertebrate or non-vertebrate cell, a plant cell, a yeast cell, a bacterial cell, an insect cell, any species of animal cell, including reptile, amphibian, marsupial, mammal, avian, and many other species…Thus the breadth of the cell and the species of origin for the transposase and the construct are quite broad.  The breadth of the claims also encompass an in vitro, ex vivo, or in vivo method of introducing a gene of interest.
Specification Guidance:  The specification teaches a novel group of DNA transposases widespread throughout the eukaryotic kingdom and termed Helitrons have been discovered by in silico genome sequence analysis (p. 1, lines 26-27).  It has been Helitron transposons can capture and mobilize gene fragments in eukaryotes, definite information involve their transposition mechanism remains elusive due to the lack of an active element isolated from any species (i.e. no one has previously been able to isolate a Helitron transposon that can actively replicate in cells. Instead all of our knowledge on Helitron transposition stems from bioinformatics analysis of genomic sequence remnants of dysfunctional Helitron transposons or transposon fragments.  The only Helitron transposons found in the sequences mammalian genomes are from vespertilionid bats (p. 2, line 33 to p. 3 , line 7).  From this a predicted transposase encoded by the bat Helitrons was determined (p. 2, lines 12-15).  Everything known to date about Helitron biology derived from in silico or genetic analysis, because no active Helitron transposons, as defined by the active transposase enzyme in conjunction with functional terminal sequences enabling the replication of the intervening genomic content, has been previously isolated (p. 4, line 14-17).  The specification further states that the present invention relates to the resurrection of an active copy of the autonomous Helibat1 transposon, herein designated Helraiser, and characterization of its transposition in vitro and in human cells ex vivo (p. 4, lines 20-22).  The specification further teaches that Helraiser transposase is capable of catalyzing DNA transposition in trans where used in conjunction with a donor DNA flanked by appropriate sequences.  This system can be used to introduce single or multiple copies of the donor DNA into the genome of a cell.  This has application in engineering cell lines to carry multiple copies of preferred gene regions.  It also allows for stepwise amplification of the DNA cargo in a recipient cell by additional rounds of transposition.  Accordingly, single or 
Working Examples:  Example 1 describes the development of a transposon vector comprising a nucleic acid sequence encoding the Helraiser transposases, transfection of HeLa cells with the transposase vector, and insertion and copy number analysis, and molecule reconstruction of the Helraiser transposon (p. 27-29; p. 34-36).  
Example 2 states that HelRaiser is the first transposon that uses a copy and poste mechanism for replication ad that is operation in eukaryotic cells.  Example 2 also describes application of this technology as a molecular biology tool.  “Model genes”, such as TurboGFP, flanked by a Helraiser terminal sequences LTS and RTS were introduced into the genome of a mammalian cell line. The Helraiser transposon vector was also introduced into the mammalian cell line.  Such introduction of the Helraiser transposon vector results in amplification of the “model gene”. (p. 51-53 of the specification).  
Example 3 demonstrates genomic amplification of two endogenous human loci (CDK4 and CD81) in a human cell line wherein LTS and RTS flanking sequences were inserted into the genome so as to flank the two endogenous human loci.  Introduction of the Helraiser transposon vector resulted in amplification of the designated loci. (p. 54-56).

To exemplify this, a cell line bearing a defined single copy integration of a “model gene” (TurboGFP), flanked by HelRaiser terminal sequences (LTS and RTS) was used as a starting point.  Then, these cell were transduced with the HelRaiser transposase and assessed as to whether the TurboGFP had been replicated by copy and paste mechanism (p. 51, lines 13-19).  
Thus the specification, including the working examples, while generally contemplating a use of any Helitron transposases  and construct comprising any Helitron transposase LTR sequence in vivo, ex vivo, or in vitro, solely provide specific guidance to the Helraiser transposase and a construct comprising Helraiser terminal sequence LTS and RTS in mammalian cells.  Further, the specification teaches that the Helraiser transposase is the first and sole active Helitron transposases that has been constructed thus in existence at the time of filing.  Thus the specification teaches that the breadth of any Helitron transposase is not enabled by the specification or the art, because no other active Helitron transposases exist in the art.  Further the specification while contemplating solely “providing” these element, the claimed method requires more than just “providing” and requires active introducing of the Helraiser transposase and the construct comprising a genomic sequence or gene sequence flanked by Helraiser 
State of the Art: A search of the prior art is consistent with the guidance of the specification and teaches that the inventor’s suggestion that their Helraiser transposase is the first example of active Helitron transposase that can be manipulated for molecular biology use to introduce and amplify gene segments or genes of interest (Grabundzija et al. Nature Communications DOI:10.1038/ncomms10716, pp. 1-12, March 2016).  While multiple examples of putative Helitrons have been identified in plants, such as maize and Arabidopsis (See Thomas and Pritham. Microbiology Spectrum (2014), pp. 1-32, of record in IDS 2/22/2019) and mammalian species had been putatively identified in one species of bat (Thomas et al. Gene 474:52-58, 2011; of record in IDS 2/22/2019), prior to the filing of the instant application, no other Helitron transposase species were available in the prior art for use in a method of introducing single or multiple genes as claimed.  Further, while genomic analysis had led to proposed mechanisms by which Helitron transposon functions in cells (Thomas et al. Gene 474:52-58, 2011; of record in IDS 2/22/2019; Dong et al.  BMC Genomics 12:609, 2011.pp. 1-11; of record in IDS 2/22/2019), no actual Helitron transposases were available to experimentally determine how Helitrons function, let alone be used as a genetic modification and amplification 
In conclusion the instant claims lack enablement for the breadth of the claimed because the specification solely provides specific guidance to the make and use of a Helraiser transposase and the required structural elements of a Helraiser transposon terminal sequences that flank a genomic region or gene of interest to undergo a transposition and amplification event in mammalian cells.  Further, the specification and the art teach that no other active Helitron transposase species and transposon systems were available prior to the instant application to provide additional guidance to the make and use of Helitron transposase and transposon system.  As such, the claims are solely enablement for the narrower embodiments regarding an in vitro/ex vivo method that introduces Helraiser transposase and a gene of interest flanked by Helraiser transposon terminal sequences into a mammalian cell wherein said introducing results in single or multiple copies of a gene of interest into the genome of a mammalian cell.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8-15, 18-23 and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and dependents recite the genus “a Helitron transposase” and the genus “Helitron transposase LTS sequence”.
As discussed above in the enablement rejection, the multiple putative eukaryotic species of Heltiron transposases have been identified through bioinformatics analysis and genome sequencing and analysis.  However, the description of the Helraiser transposase and its terminal sequences in the instant application is the first and sole description of an active Helraiser transposase and its terminal sequences that can be utilized.  Description of one active species of Helitron transposon system cannot be considered a description of a representative number of species to teach the complete structure of the genus Heltiron transposase and Helitron transposase LTS sequence.  As such, the specification and a review of the art at the time of filing imply that Applicant 
In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristic of species of the genus, were provided, the written description requirement disclosing the complete structure of genus, "Helitron transposase" and “Helitron transposase LTS sequence”, has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, "Helitron transposase" and “Helitron transposase LTS sequence”, at the time the application was filed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-15, 18-23 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The remaining claims are dependent directly or indirectly upon claim 1.  As such, the remaining claims also comprise the above indefiniteness issues.
Regarding claim 20, it recites, “genome engineering using programmable nuclease technology”.  From reviewing the specification, Applicant believes that this recitation may be referring to gene-editing technology such as CRISPR-Cas9, TALEN, zinc finger endonuclease technologies, etc…However, a review of the part does not describe this technology as “programmable”.  The specification does not provide a definition for “programmable nuclease technology” and Examiner is not sure what Applicant intends by the term “programmable” as it refers to “nuclease technology”.  As such, “programmable nuclease technology” renders claim 20 indefinite because it is not apparent what is meant by “programmable” nuclease technology.
 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632